DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
In addition, claim 18 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being depending on a claim (claim 8) that has already been withdrawn from further consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,847,509, and/or  of U.S. Patent No. 11,069,674. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of: a semiconductor device that can naturally and/or obviously comprise: 
a composite pn-junction structure in a semiconductor substrate, wherein the composite pn-junction structure is arranged to have a predetermined first junction grading coefficient, wherein the composite pn-junction structure comprises a first partial pn-junction structure and a second partial pn-junction structure,
wherein the first partial pn-junction structure is arranged to have a predetermined first partial junction grading coefficient, and wherein the second partial pn-junction structure is arranged to have a predetermined second partial junction grading coefficient,
wherein the predetermined first partial junction grading coefficient, is different to the predetermined second partial junction grading coefficient, and
wherein the predetermined first junction grading coefficient of the composite pn- junction structure is based on a predetermined combination of the first and second partial junction grading coefficients.

Claims 1-5, 9-17 and 19 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 17/348,291 (Also see US 2021/0313311). Although the claims at issue are not identical, they are not patentably distinct from each other because they each 
a composite pn-junction structure in a semiconductor substrate, wherein the composite pn-junction structure is arranged to have a predetermined first junction grading coefficient, wherein the composite pn-junction structure comprises a first partial pn-junction structure and a second partial pn-junction structure,
wherein the first partial pn-junction structure is arranged to have a predetermined first partial junction grading coefficient, and wherein the second partial pn-junction structure is arranged to have a predetermined second partial junction grading coefficient,
wherein the predetermined first partial junction grading coefficient, is different to the predetermined second partial junction grading coefficient, and
wherein the predetermined first junction grading coefficient of the composite pn- junction structure is based on a predetermined combination of the first and second partial junction grading coefficients.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898